A. J. WALKER, C. J.
-The contract of affreightment -obliges the carrier, in the absence of a legal excuse, to carry the freight to the destined port in the very vessel stipulated in the bill of - la-ding. It is<a right resulting from the contract, that the transportation .shall be in the -chosen vessel. It is not permissible to speculate as to the reasonableness of the. choice. -The owner of the freight cannot be questioned as.to his reasons. The law allows to him the benefit of the maxim, “Hoc nolo, sic -jubeo, sit pro ratione voluntas.” — Bazin v. Liverpool & Am. Steamship Co., Am. Law Register for June, 1857, p. 459, opinion-by-Judge Grier ; Garnett v. Willan & Jones, 5 Barn. & Ald.-53-61 ; Little & Tompkins v. Semple, 8 Mo. 99. A transhipment of the freight, without a legal excuse, however competent and safe the vessel into which theffransfer is made, is-a'violation of the contract, an infringement-of--the rights of the *510freighter, and subjects the carrier to liability if the freight be-lost. The transhipment, therefore, of the plaintiff’s cotton, of itself rendered the canier liable for the subsequent loss, of the cotton; unless the act of transhipment was legally proper or excusable.
The-first charge given by the court announced the proposition, that the transhipment was not rendered proper by the-grounding of -the boat, if, by placing the cotton on board upon the bank, the boat-would liave been freed from the grounding, and could afterwards heave taken on the cotton, and proceeded on her voyage, and these things could have been done with safety and convenience. The preciso question to which this charge gives ■ rise is, whether a grounded steamboat, upon one of our interior rivers, is justified. in transhipping a part of her caigro, when she could with safety and convenience relieve herself by placing it upon -the bank, and. then take it on and- prosecute her voyage to the port of destination. The rule of maritime law is not, that the master of a. vessel may at his election, or even when-he deems it most politic, transíiip. Thepriv-. ilege of transhipment is one of necessity. Judge Story says, the master “is not at liberty to -transport the goods ■ in any other vessel in the course of the voyage, except from mere necessity, when his own ship becomes incapable, by inevitable casualty, from performing it.” — Story on Bail-ments, -564, % 562. - Chancellor Kent states the same principle in the following language : “In cases of necessity, as where the ship is wrecked, or otherwise disabled in the course qf the voyage, and cannot be repaired, or cannot, under the circumstances, be repaired without too great delay and expense, the master may procure any other competent vessel to cany on the cargo, and save bis freight.” Kent’s Com. m. p. 210. Áiid Angelí, in bis work on Carriers, in reference to the same subject, says, that- if by reason of stranding, or some other unexpected cause, it becomes impossible to convey the cargo safely to its destination-in his own vessel, the master is to do what a prudent man would think most for tbe benefit of all concerned; and *511transhipment to the place of destination is the-first object, because that is the furtherance of the original object, Angelí on the Law of Carriers, 188, $ 187. See, also, Smith’s Mercantile Law, 292 ; 1 Parsons’ Mar. Law, 163, 161, n. 2 Abbott on Shipping, m. p. 365 ; Searle v. Scovel, 4 Johns. Ch. R. 222 ; Shipton v. Thornton, 9 Ad. & El. 333; Crawford v. Williams, 1 Sneed, 212 ; 4 Arnould on Ins. 181, top ; Jordan v. Warren Ins. Co., 1 Story, 364 ; Parsons’ Her. Law, 348-9.
It' may be that the necessity, which would justify a transhipment, is not required to be' shown with absolute certainty to have existedi- That a moral necessity would be sufficient to justify the.transhipment,, seems to be conceded by the authorities. . Such a case of - moral necessity would exist, where the circumstances were such that a master of reasonable, prudence and discretion, -acting upon the pressure of the-occasion;.-would haVe made the transhipment,-from a .firm opinion that, unless the transhipment was made, the vessel could not-be delivered from, the peril at all, or not without the hazard" of an expense utterly disproportionate to her real value. — Brig Sarah Ann, 2 Sumner, 207 ; Gordon v. Mass. Ma. & Fire Ins. Co., 2 Pick. 240 ; Ship Fortitude, 2 Sum. 248 ; Flanders on Maritime Law, 104, n. 2; 1 Parsons on Maritime Law, 60 ; Parsons’ Her, Law, 376, n, 3. A case of :such -moral necessity is put by Lord Tenterden, as follows : “If. on the high seas the ship be in imminent danger oí sinking, and another ship, apparently of sufficient ability,, be passing by, the master may -remove the cargo into such ship; and although his own ship happen to outlive the storm, and the other perish with the cargo, he .will not -be answerable for the loss.” — Abbott on Shipping, m. p. 36,5. „. But no such case of moral necessity is presented in the facts upon which the court below, in the charge which we.-are considering, instructed the jury;, that the transhipment of the plaintiff’s cotton was not justified.
In -the case of Bryant v. Com. Ins. Co., (6 Pick. 141,) the court -sustain the view which we. take -of tha-master’s duty *512in this case,in the following language ; “The law authorizes the master, in case-of shipwreck, stranding, or other disasters, which.may. happen without his fault, to afetMór all parties interested in their absence. If the ship should be stranded, it would be his duty, in behalf of the ownér of the ship, to get hér off and prosecute the voyage, if it eould be done at an expense not exceeding half her value. So, if that could not-be done, he has authority to procure ' another ship to carry the cargo to the port of destination. If the cargo were 'damaged by the stranding, not exceeding ‘ one-half of- the invoice -value, it would be the duty of the master, as representing «the owner of it, to cause it to be reladen on board of the ship, if that were in-a condition to transport it, or, if not, on board any -other ship which he could procure upon reasonable terms on account of the «hip-owner ; to the end that the ship-owner may earn his freight, and the merchant may -have -his goods at the port of destination. The master, -in short, is, in such cases, to act reasonably and honestly, with a view to save the property and .perform the voyage.” The'-mere stranding, of itself, does not necessarily produce a necessity for transhipment. Notwithstanding the stranding, it is the master’s duty to get the vessel off, and prosecute the voyage, if he can do so; and no consideration of mere convenience- to him would justify a transhipment.
We do not think the charge given at the instance of the appellee is obnoxious t©-the objection made especially to it. The objection is, that it-make the transhipment improper, unless there was no other reasonable way of lightening the boat in the power of the.captain, at less risk to the plaintiff than was occasioned by the transhipment; and that the jury were thus made to consider the interest of the plaintiff alone, and not of the boat-owner and all others concerned, in determining whether the transhipment was proper. We do not think the charge .is' obnoxious to the objection. A way of lightening the boat, which would-protect the'plaintiff at the expense of all others concerned, would be’unreasonable ; and the use '-of ' the word reasonable in the *513charge shows, that the court did not intend to make the impropriety oí the transhipment depend upon the fact, that there was another way of lightening the boat, which would produce less risk to the plaintiff, but which would involve a disregard of the interest of all others concerned. If the charge is confused, and tended to mislead the jury, the appellants ought to have protected themselves by asking an explanation at the time. What we have already said in passing upon the first charge, will meet the other objections made to the second.
Judgment affirmed.
Stoke, J., does not assent to-the correctness of the criticism of the last charge given.